Citation Nr: 1816077	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  05-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986, and January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In May 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in February 2008 for further development. 

In an October 2010 decision, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  A September 2012 joint motion for remand (JMR) and October 2012 Court Order vacated the Board's October 2010 decision, and remanded the claim to the Board for action consistent with the terms of the JMR.

This matter was remanded by the Board in November 2013 and April 2015 for further development.

By a decision dated in September 2015, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed the Board's September 2015 decision to the Court.  In a July 2017 Memorandum Decision, the Court vacated the Board's September 2015 decision and remanded the matter for further proceedings consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2015 remand, the Board instructed the AOJ to obtain an addendum opinion from the June 2010 VA examiner to opine as to whether the Veteran's left knee disability clearly and unmistakably preexisted his service, and if so, whether it clearly and unmistakably was not aggravated beyond its natural progression during service, to include his second period of active duty service.  An addendum medical opinion was obtained in April 2015.

In the July 2017 Memorandum Decision, the Court found that in the September 2015 decision, the Board failed to ensure substantial compliance with the April 2015 remand directives.  The Court found that the April 2015 VA examiner's opinion that the Veteran's preexisting left knee condition was less likely than not aggravated by military service impermissibly shifted the burden to the Veteran to establish aggravation, and provided the wrong standard in concluding the Veteran's military service did not aggravate his left knee disability.

Accordingly, on remand the AOJ should obtain an addendum opinion from the April 2015 VA examiner to address whether the Veteran's current left knee disability preexisted both periods of active duty service, and if so, whether it was aggravated beyond its natural progression during service, with application of the correct legal standard.

Further, following the Board's September 2015 decision, VA treatment records have been associated with the evidentiary record.  These records indicate the Veteran underwent a left knee replacement in October 2016 at Dallas Baylor Hospital, and then followed physical therapy.  See November 2016 VA primary care note.  On remand, the AOJ should obtain any outstanding private and VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his left knee.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from Dallas Baylor Hospital regarding the Veteran's October 2016 left knee replacement, and any private physical therapy for the left knee.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any records are not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from June 2017 to the present.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the April 2015 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it clear and unmistakable that the Veteran's current left knee disability preexisted the Veteran's first and/or second periods of active duty service?

b) If the answer to (a) is yes for the first or second period of active duty service, did the Veteran's preexisting left knee disability undergo an increase in severity during that period of active duty service?

The examiner should specifically address the March 2003 service treatment records which describe the Veteran's left knee condition as "degenerative joint disease worsening" and "worsening degenerative joint disease in activated reservist."

c) If the answer to (b) is yes for the first or second period of active duty service, was any increase in the preexisting left knee disability during that period of active duty service clearly and unmistakably (i.e., undebatably) due the natural progression of the condition?

The examiner should specifically address the Veteran's contentions that his left knee was aggravated by strenuous activities and runs, including marches over hills loaded down with gear, a 25 mile road march, as well as injuries including a fall on a rock in 2001.  The examiner should note the Veteran's report that he self-treated many of his in-service injuries and aggravations of the left knee.

If the examiner finds the Veteran's left knee disability was permanently worsened beyond normal progression (aggravated) by the Veteran's active duty service, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the left knee disability.

d) If the answer to (a) is no, the Veteran's current left knee disability did not clearly and unmistakably preexist either the Veteran's first or second period of active duty, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was either incurred in, or is otherwise related to, the Veteran's military service?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4. The AOJ must ensure the VA medical opinion complies with the directives of this remand, including responding to all requested inquiries, and application of the correct legal standards.  If the opinion is deficient in any manner, corrective actions must be undertaken.  

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

